Case 1:17-cv-10922-D.]C Document 72 Filed 03/13/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSCHUSETTS

 

RONALD HEBERT and AIME DENAULT On
Behalf Of Themselves and Others Similarly CaS€ NO. 1217-CV-10922-DJ C
Situated,

Plaintiffs

V.

VANTAGE TRAVEL SERVICE, INC. D/B/A

VANTAGE DELUXE WORLD TRAVEL and

VANTAGE ADVENTURES, `
Defendant

 

 

SUPPLEMENTAL AFFIDAVIT OF PATRICK J. OSBORNE IN SUPPORT OF
PLAINITIFFS’ MOTION T 0 SUPPLEMENT RECORD CONCERNING THEIR
MOTION TO STRIKE/PARTIAL SUMMARY JUDGMENT

l, Patrick J. Osborne, hereby depose and state as follows:

1. I am an attorney duly admitted to practice law in the Commonwealth of Massachusetts and
the U.S. District Court for the District of Massachusetts. I represent the named Plaintiffs
and others similarly situated in the above captioned case against Defendants Vantage
Travel Service, Inc. d/b/a Vantage Deluxe World Travel and Vantage Adventures
(collectively, “Vantage”).

2. l make this Affidavit in support of Plaintiff’S Motion to Supplement Record Concerning

Their Motion To Strike/Partial Sumrnary Judgment.

3. Attached as EXhibit D are true and accurate copies of EXcerpts of the deposition transcript

atrick J. OSbome/i

of Plaintiff Ronald Hebert.

Signed under the penalties of perjury this 13th day of March, 2019.

   

Case 1:17-cv-10922-D.]C Document 72 Filed 03/13/19 Page 2 of 5

EXHIBIT D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-10922-D.]C Document 72 Filed 03/13/19 Page 3 of 5

RON/-\LD |\/l. HEBERT February 20, 2019
HEBERTVSVANTAGETRAVELSERWCE 1

 

Pages 1-124
Exhibits l~ll
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
CASE NO. 1:17-CV-10922-DJC
**~k~k***~k****`k`k~k*~k~k~k~k~k~k*~k****~k'k~k*~k*~k*****~k*~k~k
Ronald Hebert and Aime Denault on behalf of
themselves and ethers Similarly Situated,
Plaintiffe
vs.
Vantage Travel Service, Inc.
d/b/a Vantage Deluxe World Travel and
Vantage Adventures,
Defendants
~k~k*~k~k~k~k~k~k~k****~k**~k********~k*~k`k~k~k***~k**~k~k~k~k~k~k~k
Depoeition cf Ronald Hebert
Wedneeday, February 20, 2019
Law Officee cf Smith Duggan Buell & Rufo, LLP
55 Old Bedford Road, Suite 300
Lincoln, Maseachueette 01734
------ Kristen C. Krakofeky-~-~~-
Court Reporter

Esquire

 

 

 

@ ESQUIRE 800.211.DEPO (3376)

DEPOS.T.ON SM\ONS Esqu/'re$o/ut/'ons.oom

Case 1:17-cv-10922-D.]C Document 72 Filed 03/13/19 Page 4 of 5

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

RONALD I\/|. HEBERT February 20, 2019
HEBERT vs VANTAGE TRAVEL SERV|CE 25
Q. But as you went into your own private area

of the website that had your booking information,
were there any links that said click here to
download the itinerary or the brochure or any
language like that?

A. l don't recall that, no.

MR. MUELLER: Could I have this marked
as Exhibit 2.
(Exhibit 2, Passenger Ticket Contract,

marked for identification.)

BY IVIR. MUELLER:

Q. Okay. Mr. Hebert, you have in front of you
a document marked Exhibit 2. It's from a
declaration which was filed in this case back in
June 2017. It's entitled "Passenger Ticket
Contract." I'm not going to ask you to read through
this word for word. But if you Could just take a
look at this, my question to you is whether you have
seen this document before.

A. l have not. This was not on the website.

Q. So this was on not on the website. You do

not recall downloading anything that looked like

this?
A. No.
Q. And your travel agent did not provide

 

 

@ ESQUIRE 800.211.DEPO (3376)

EsquireSo/utions.com

 

b~)[\)

O`\

CDQ

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:17-cv-10922-D.]C Document 72 Filed 03/13/19 Page 5 of 5

RONALD |\/l. HEBERT February 20, 20
HEBERTVSVANTAGETRAVELSERWCE

19
26

 

something that looked like this to you?

A. No.

Q. Okay. Is it possible that your travel
agent had this document and just never gave it to
you?

A. I couldn't answer that, l would be
surprised, though. She is pretty efficient.

Q. And l take it that you never received
anything that looked like EXhibit No. 2 prior to

boarding the River Voyager?

A. No.
MR. MUELLER: I'm like this marked as
EXhibit 3.
(Exhibit 3, affidavit, marked for
identification.)

BY MR. MUELLER:

Q. Mr. Hebert, before you, marked as
Exhibit 3, is an affidavit you filed in this lawsuit
back on July ll, 2017, and it's concerning the
passenger ticket contract, which we marked as
Exhibit 2 earlier.

My question to you on this affidavit is in

paragraph 6 you state that Vantage never provided
the PTC -- the abbreviation for passenger ticket

contract -- to any other passenger prior to

 

 

 

@ ESQUIRE 800.211.DEP0 (3376)

Esquire$o/utions.com

